Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed January 15, 1974, which reversed a referee’s decision in part and sustained the respondent’s initial determination that the claimant was ineligible to receive benefits effective April 2, 1973 because she was not available for employment. The board found that the claimant was ineligible as unavailable because she had made no in-person efforts as opposed to the use of the telephone and had applied to only one employment agency. The claimant did submit a list containing numerous employers that she had contacted in response to newspaper advertisements during the period in question. It does not appear that she had refused to make any in-person contacts and the record does not disclose what, if any, other employment agencies were available for her to have registered with. Accordingly, the sole evidence in the record which might sustain the board upon the merits would be the method which the claimant chose to use in seeking employment. However, the question actually is whether or not she demonstrated such effort as to establish that she was “ ready, willing and able to work”. (Labor Law, § 591, suhd. 2.) Upon the present record, there is no substantial evidence that the efforts of the claimant were not sincere, and the record is devoid of any evidence to sustain the finding of unavailability (cf. Matter of Evans \Lubm\, 5 A D 2d 737). Decision reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Herlihy, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.